Citation Nr: 9924002	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  98-02 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from June 1, 1961, to May 
28, 1965.

This appeal arises from a rating decision of October 1997 
from the St. Petersburg, Florida, Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Bilateral hearing loss existed prior to service.

3.  There was no aggravation of the veteran's preexisting 
hearing loss during service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1132, 
1153, 5107 (West 1991); 38 C.F.R. §§ 3.304(b), 3.306(a), 
3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with the claims folder.  Accordingly, 
the Board finds that the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

The physician's summary of a report of medical history, dated 
May 12, 1961, for enlistment indicates defective hearing.  A 
report of medical examination, dated May 12, 1961 for entry 
into service, notes the following pure tone thresholds.  
Since this evaluation was prior to 1967, the use of ASA units 
is presumed.  The values in parentheses have been corrected 
to current ISO standards.




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
10(20)

10(15)
LEFT
10(25)
15(25)
15(25)

10(15)

An audiogram, dated June 6, 1961, notes the following pure 
tone thresholds.  Since this evaluation was prior to 1967, 
the use of ASA units is presumed.  The values in parentheses 
have been corrected to current ISO standards.




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
10(20)
20(30)
30(35)
LEFT
5(20)
5(15)
10(20)
40(50)
40(45)

A March 1963 clinical record entry notes pain in the right 
ear.  The tympanic membrane was hyperemic but not bulging and 
there was no fluid level.  An April 1963 entry notes pain in 
both ears and there was marked hyperemia on the right 
tympanic membrane with several ruptured vessels on the 
surface of the drum.  However, the May 1965 report of medical 
examination for discharge from service notes that the 
clinical evaluation of the ears was normal.  The report also 
notes that hearing was 15/15 bilaterally based on whispered 
and spoken voice tests.  This is considered normal hearing.  

An April 1997 VA clinical record notes that audiogram results 
suggested a bilateral sensory hearing loss.  The report of a 
September 1997 VA augiological evaluation notes that the 
veteran indicated that he had noise exposure in the Navy as a 
gunner's mate and had barotrauma from diving.  The report 
notes pure tone thresholds of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
55
65
LEFT
35
40
20
75
100

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.  
The report notes that the hearing loss was worse that would 
be expected for his age and in the absence of recreational or 
occupational noise history, was consistent with military 
noise exposure.

The May 1961 audiological evaluation shows decreased hearing 
with the loss in the left ear being greater than in the 
right.  The physician's remarks in the May 1961 report of 
medical history notes defective hearing.  Additionally, the 
June 1961 evaluation, which was conducted within one week of 
the veteran's entering on active duty, showed significant 
hearing loss in both ears with the left ear decibel loss 
values at two frequencies that were greater than 40 decibels.  
This is considered hearing loss disability in the left ear.  
38 C.F.R. § 3.385 (1998).  Accordingly, there was bilateral 
hearing loss at entry into service.  Accordingly, the 
presumption of soundness has been rebutted and bilateral 
hearing loss existed prior to service.  38 C.F.R. § 3.304(b) 
(1998).

As noted above, the discharge medical examination report 
indicates that hearing was normal.  The veteran has indicated 
that the whispered and spoken voice testing does not 
accurately reflect the state of his hearing at discharge and 
that he had hearing loss due to noise exposure and barotrauma 
from diving.  However, the veteran is not shown to be a 
medical professional.  As a lay person, his assertions as to 
medical diagnosis or causation are not probative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The discharge 
examination report is the only competent medical evidence 
that shows an assessment of the veteran's hearing 
contemporaneously with his discharge from service.  
Therefore, competent medical evidence at the time of the 
veteran's discharge from service indicates that there was 
normal hearing, and thus no increase or aggravation of 
hearing loss during service.  Rather, since hearing was noted 
to be normal, the evidence indicates improvement in hearing.   
Accordingly, there was no aggravation of the veteran's 
preservice hearing loss during service.  

The September 1997 VA examination report indicates that the 
veteran's hearing loss was consistent with noise exposure 
during service.  However, the veteran had a preexisting 
hearing loss and there is no evidence of aggravation during 
service.  Therefore, the conclusion that the veteran's 
hearing loss was consistent with noise exposure during 
service is not probative since the basis for it is not 
supported by the medical evidence of record.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) ("diagnoses can be no 
better than the facts alleged by appellant").  Additionally, 
as noted above, competent medical evidence that was 
contemporaneous with the veteran's discharge shows normal 
hearing.  Accordingly, there was no increase in disability 
and thus no aggravation of the veteran's preexisting hearing 
loss during service.  38 C.F.R. § 3.306(a) (1998).

Based on the above, the preponderance of the evidence is 
against the veteran's claim for service connection for 
bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 
1111, 1132, 1153, 5107 (West 1991); 38 C.F.R. §§ 3.304(b), 
3.306(a), 3.385 (1998).


ORDER

Service connection for bilateral hearing loss disability is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

